IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


CARLOS PAVILUS,

              Appellant,

 v.                                                       Case No. 5D16-4401

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed April 13, 2018

Appeal from the Circuit Court
for Orange County,
Thomas W. Turner, Judge.

James S. Purdy, Public Defender, and Ali L.
Hansen, Assistant Public Defender,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Bonnie Jean Parrish,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

       Carlos Pavilus (the defendant) appeals his judgment and sentence, entered by the

trial court after a jury found him guilty of lewd or lascivious molestation. He argues that

the trial court erred by 1) conducting an insufficient competency hearing; 2) failing to make

an independent competency determination; and 3) failing to enter a written order on
competency. The record refutes the defendant’s arguments that the trial court conducted

an insufficient competency hearing and failed to make an independent determination of

his competency. See Davis v. State, 43 Fla. L. Weekly D506, D506 (Fla. 5th DCA Mar.

2, 2018). Nevertheless, because the trial court failed to enter a written order reflecting its

oral finding of competency announced at the hearing, we remand for the entry of a written

order, nunc pro tunc to the date when the oral ruling was made. See Wriden v. State,

43 Fla. L. Weekly, D559, D559 (Fla. 5th DCA Mar. 9, 2018). In all other respects, we

affirm.


          AFFIRMED; REMANDED with instructions.

SAWAYA, PALMER, and EVANDER, JJ., concur.




                                              2